AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                        Donna Hunt
                                                                       )
                            Plaintiff
                                                                       )
                          v.
                                                                       )
  Nancy A. Berryhill, Acting Commissioner of Social
                                                                       )      Civil Action No.: 4:18-1766-MGL
                      Security
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: It is the judgment of this court Berryhill’s final decision to deny Hunt’s claims for DIB and SSI is
reversed and remanded for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Mary Geiger Lewis, United States District Judge, who adopted the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.

                                                                                  ROBIN L. BLUME
Date: June 6, 2019                                                           CLERK OF COURT


                                                                           s/Glenda J. Nance
                                                                                        Signature of Clerk or Deputy Clerk


                                                                           s/Glenda J. Nance
                                                                           Deputy Clerk
